 

oOo fF SN BO WA SF WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-00847-JLR Document 118-1 Filed 01/31/20 Page 1 of 2

HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
CORUS REALTY HOLDINGS, INC.,
Case No, 2:18-cv—00847-JLR
Plaintiff,
fPFROPOSED] ORDER GRANTING CORUS ul
v. REALTY HOLDINGS, INC.’S MOTION TO
FILE DOCUMENTS UNDER SEAL
ZILLOW GROUP, INC.; ZILLOW, (MOTIONS IN LIMINE AND EXHIBITS
INC.; and TRULIA, LLC, THERETO)
Defendants.
NOTE ON MOTION CALENDAR:
February 14, 2020

 

 

 

 

This matter came before the Court on Plaintiff Corus Realty Holdings, Inc.’s Motion to

File Documents Under Seal (Motions in Limine and Exhibits Thereto). Having considered -
Plaintiff’s Motion and the supporting materials and being fully advised in the matter, now,

therefore, it is hereby:

ORDERED that Plaintiff Corus Realty Holdings, Inc.’s Motion to Seal is GRANTED;

and the Clerk is order_to file the following under seal:
(i) Corus Realty Holdings, Inc.’s Motions in Limine; and

(ii) Exhibit 4 (9/27/19 Voth Rpt.) and Exhibit 8 (ZILLOW_CORUS_031479),

Dated this \"?"" day of Selon ex

HON. Dsth L. ROBART
UNITED Th TES DISTRICT JUDGE

[PROPOSED] ORDER -- KILPATRICK TOWNSEND & STOCKTON LLP
CORUS’S MOTION TO FILE DOCUMENTS UNDER SEAL 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101

Case No, 2:18-cv-00847-JLR

206-467-9600

 
 

—,

So ~~ OB oF FF Ww HB —- TFT CO CS ST HR wr BP |G HO S&S

Oo C6 NS DH WU &F WwW WN

 

 

Case 2:18-cv-00847-JLR Document 118-1 Filed 01/31/20 Page 2 of 2

Presented by:

8/ Dario Machleidt

Dario Machleidt (State Bar No. 41860)
Kilpatrick Townsend & Stockton LLP
1420 Fifth Avenue, Suite 3700

Seattle, WA 98101

206-467-9600

Mitch Stockwell (pro hac vice)

Wab Kadaba (pro hac vice)

Charles Pannell (pro hac vice)

Josh Lee (pro hac vice)

Kilpatrick Townsend & Stockton LLP
1100 Peachtree Street NE, Suite 2800
Atlanta, GA 30309

404-815-6500

Megan M. Chung (pro hac vice)
Kilpatrick Townsend & Stockton LLP

|{ 12255 El Camino Real, Suite 250

San Diego, CA 92130
858-350-6100

Kasey E. Koballa (pre hae vice}
Kilpatrick Townsend & Stockton LLP
607 14" Street, NW Suite 900
Washington, DC 20005
202-508-5800

Attorneys for Plaintiff Corus Realty Holdings, Inc.

[PROPOSED] ORDER —-

CORUS’S MOTION TO FILE DOCUMENTS UNDER SEAL

Case No. 2:18-cv-00847-JLR

KILPATRICK TOWNSEND & STOCKTON LLP
1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
206-467-9600

 
